Impact of counterfeiting on international trade - Consumer protection aspects of counterfeiting (debate)
The next item is the joint debate on:
the report by Gianluca Susta, on behalf of the Committee on International Trade, on the impact of counterfeiting on international trade and
the oral question (B6-0486/2008) by Arlene McCarthy, on behalf of the PSE Group, to the Commission, on consumer protection aspects of counterfeiting.
rapporteur. - (IT) Madam President, ladies and gentlemen, firstly I would like to thank all those who worked with me on drawing up this report, including the shadow rapporteurs, regardless of the positions that each political group will take tomorrow in the vote on the report.
Combating counterfeiting is, above all, a way in which to support the competitiveness of the European system, and it falls fully within the compass of the fundamental rationale behind the Lisbon Strategy. I believe that it ought also to be considered in terms of its legal and penal scope within our globalised world. An OECD report from 2005 tells us that counterfeit products amounting to approximately EUR 150 billion are sold worldwide, without taking into account wholly domestic counterfeiting or on-line piracy. One commentator says that in reality, the turnover relating to counterfeiting is approximately EUR 500 billion.
By violating trademark rights, patent rights and intellectual property rights, counterfeiting therefore represents an obstacle to the strong points of our industry, our capacity for innovation and our capacity for creativity. This situation requires highly coordinated, targeted measures, significant care in relations with various areas in the world and, I believe, also a different approach to the relationship between the Community institutions and the Member States.
As it was produced by the Committee on International Trade, the report chose, because of institutional responsibilities, to dwell on the external aspects of counterfeiting, but the link between the external and internal aspects of counterfeiting in Europe - which remains the largest market in the world, and the second-largest importer in the world - are very clear.
So, to sum up, we must reaffirm certain fundamental prerequisites for combating counterfeiting: there is a need to strengthen our system of defence against the entry of counterfeit products, and this also means coordinating the police forces that are in charge of controlling products at the borders, and strengthening customs. We ought, however, also to focus significantly on the harmonisation of civil and criminal provisions within our internal legal systems, as well as working within the World Trade Organisation to strengthen the instruments with which the WTO has already equipped itself.
It is clear that turning perhaps more often to the World Trade Organisation for the resolution of certain problems connected with disputes that have arisen helps to reinforce the battle against counterfeiting, just as we believe that there should be penalties of some kind for countries outside the European Union that declare themselves in some way ready to act as conduits for the entry of these products into Europe, as well as for the circulation of such products worldwide.
We need stronger protection for intellectual property, a stronger capacity to defend ourselves within the major world geopolitical regions, and to protect ourselves from the large countries which are appearing on the world market. That is why we view ACTA with great interest. This would be a major international agreement within a multilateral framework, which would not negate the validity of a bilateral framework between the United States, Japan and Europe, with room too for Brazil, India, China and the other major trading regions of the world. It would have a dual focus. On the one hand, it would focus on transparency and respect for civil and political rights, as well as for privacy. On the other, while fully respecting fundamental rights, it would focus on strengthening the interests of trade which, for us, are interests closely linked with development and, hence, also with the freedom of our states within the EU and of the EU itself, as a major political operator on the world markets.
Thus, I believe that we should act on consumer education, the harmonisation of criminal law, stricter controls and the use of tools to exert pressure. With regard to certain developing countries, we have the system of generalised tariff preferences, and we should ensure that this system is strengthened but, at the same time, that it is also used to combat the willingness of certain countries to act as conduits for the entry of these counterfeit goods.
The report aims to create a framework uniting major interests of freedom, major interests of free trade, civil liberties, political and developmental liberties, seeking to strike a blow against a phenomenon that is currently making things very difficult for the European Union's competitive system. Certainly, we might have hoped for a little more, in the sense that some issues have been left in the background of the report, such as the creation of an observatory or the laying down of provisions on traceability. These are issues which did not meet with agreement from the majority.
We believe, however, that we have offered a major contribution to the Commission and the Council, and in particular to the Commission, to help it, in future, to carry out a wholesale revision of the rules in order to shelter Europe from this damaging phenomenon.
author. - Madam President, I would like to express my thanks to the rapporteur for his profound work. Counterfeiting and copyright piracy are a drain on the economy in Europe and worldwide, and virtually no industry escapes this illegal activity. It is responsible for damaging legitimate business and especially, in the view of the IMCO Committee, it is a source of consumer detriment.
The problem is serious and is growing more serious, yet counterfeit and pirated goods continue to be freely available within the internal market. To combat counterfeiting and piracy, we have, firstly, to enhance enforcement, helping customs authorities to detect it, and to make agreements to undermine counterfeiting and piracy at the point where infringement originates. Action is also required to keep the internet from becoming an even more prominent distribution channel for counterfeit and pirated products by strengthening remedies to more effective redress.
Secondly, we need public awareness campaigns. Too often, consumers are unaware of the scale and repercussions of the problem. The lives of consumers are put at risk by dangerous products, especially fake medicines. Government-led campaigns should increasingly focus on the social costs of counterfeiting and piracy, such as health and safety.
Thirdly, we need more data gathering, assessment and research. Comprehensive and comparable data are vital for both legal enforcement efforts and awareness campaigns. This year, the Committee on the Internal Market and Consumer Protection agreed the new goods package, which created the new framework for market surveillance and for the enforcement of all EU law to ensure the safety of goods available on the internal market. Earlier in this legislative period, we adopted a modernised customs code and instruments to help create an effective and paperless customs. In this way, we have sought to enhance the operational efficiency of customs authorities at the external borders of the EU - the last buffer of protection - preventing the entry onto the internal market of counterfeit goods.
Fighting counterfeiting and piracy is an issue that should continue to be at the top of our political agenda. In Parliament, we call for the Commission to cooperate with governments, customs authorities, industry and consumers in all EU Member States. We must take action together if we are to fight it effectively. With this debate this evening, we challenge the Commission to deliver a coherent and coordinated approach to tackling counterfeiting and piracy. Only in this way can we ensure the trust and confidence of consumers in the products on sale in the internal market.
Vice-President of the Commission. - (FR) Madam President, I would like to thank Mr Susta for his report on the impact of counterfeiting on international trade and, of course, I would also like to thank the Committee on the Internal Market and Consumer Protection. These issues of counterfeiting and piracy really do, as Mrs Korhola has just demonstrated extremely well, deserve all our attention and determination.
The Commission is fully committed to the promotion of a high level of protection for intellectual property and respect for intellectual property in countries outside the EU. In line with Europe's role in the world and the Commission's strategy for ensuring that intellectual property rights are respected, we cooperate with partners who share our concerns. This applies to the United States, Japan, the G8 and the OECD countries. We want to make sure that the most modern, most innovative European industrial sectors, those that are most focused on quality, which has been identified as one of our main assets in terms of world competitiveness, are not abused or even ruined by countries outside the EU.
The European Parliament's involvement on this issue is welcome. Thank you. The Commission has followed the drafting of Mr Susta's report, and I thank him for having adopted a very ambitious, constructive position. We take note of the proposals concerning work with China, the use of the WTO dispute mechanism, our tariff preference system and the need to give more help to our small- and medium-sized enterprises.
In several areas, however, the final version of the report represents a backwards step in comparison with the initial approach. Also, the report adopts a more reserved and defensive tone, particularly with regard to ACTA, the Anti-Counterfeiting Trade Agreement. The aim of ACTA is to combat large-scale illegal activities, and to protect the European Union's innovators. It does not set out to restrict civil liberties or to exert pressure on consumers.
As the Commission has reiterated on many occasions to the European Parliament, ACTA will go no further than the European Union's current system regarding the enforcement of intellectual property rights. The current system respects fundamental rights and civil liberties, including the protection of personal data. The application of criminal sanctions will have to be negotiated by the European Union's Presidency on behalf of the Member States.
With regard to the issues put forward by the Committee on the Internal Market and Consumer Protection, I would like to stress that, since the high-level conference held last May with Members of the European Parliament, the Commission has reflected on the most appropriate ways of supporting the Member States, judicial and police authorities, businesses and consumers in their fight against these criminals. It is true that these complex problems are linked to various spheres and fall under the responsibility of various Directorates-General at the Commission. Enhanced cooperation is required.
At the start of this year - and this is important - a unit specialising in the enforcement of industrial and intellectual property rights was set up. I would stress this point. In addition, we need to have a solid knowledge base in order to put in place a permanent strategy for combating counterfeiting and piracy. Here, however, we have a problem: the production of statistics. We need to have statistics to gain a precise idea of the scope and size of the problem. The OECD also emphasised this point in its report entitled 'The economic impact of counterfeiting and piracy'.
We therefore need to act to ensure that precise, complete information can be collected. Businesses have vital data, but some of these are considered sensitive. It should be said that the only statistics the Member States are obliged to provide are those relating to customs seizures.
Similarly, it is difficult to obtain information on the number of persons that have suffered a loss caused by counterfeit products. Even though systems such as the Community system for the rapid exchange of information on non-food consumer products (RAPEX) provide some elements, they are not complete. The RAPEX system was designed to prevent accidents caused by dangerous products. It is true that counterfeit products could belong to this category. The main advantage of RAPEX is that it allows information on dangerous consumer products found in one Member State to be rapidly communicated to the other Member States and the Commission to prevent other consumers from buying them.
Given that RAPEX covers all dangerous consumer products, however, it is not necessarily the most appropriate tool for collecting information on losses caused by counterfeit products.
The European database on accidents, which receives data via the systematic monitoring of physical injuries, collects data on accidents and physical injuries notified by hospital emergency services. The information provided on the causes of physical injuries is, however, sometimes too general, and the level of detail is insufficient to establish whether the injuries were caused by counterfeit products. In addition, the disparities in methods used by the Member States to record the causes of accidents makes statistical comparison and production a difficult exercise, lacking in precision.
It is therefore clear that we ought to work to create rapid exchange networks using national contact points. This approach would make it possible to step up coordination and information sharing between the administrative bodies, the judicial and police authorities, and the sectors of economic activity involved throughout the European Union. On this point, an observatory could be very useful. The Commission is currently looking at the most appropriate practical options for setting up an observatory.
In line with the principle of subsidiarity, Member States have a duty to ensure that products put on sale are all safe and that market surveillance is carried out effectively, but in the past, this surveillance has not been carried out with the same degree of rigour in all Member States. The Commission therefore put forward a regulation on accreditation and market surveillance, which was adopted by the Council in June 2008.
The regulation establishes a common framework in relation to market surveillance. It relates to the system established by the Directive on general product safety, but adds to it. It sets common requirements concerning market surveillance, and all Member States are required to abide by these requirements. The regulation brings in a cooperation mechanism between authorities, at both national and cross-border levels. The mechanism should make it possible to disseminate useful information effectively, for instance, in order to issue an alert regarding the arrival of dangerous products at one of the points of entry.
Last July, the Commission adopted a communication on an industrial property rights strategy for Europe. We would therefore like to put in place an integrated strategy including non-legislative measures to reinforce the application of these provisions. This strategy will make it possible to develop a new action plan relating to customs in order to combat counterfeiting and piracy, and to establish new approaches that will make it possible to improve information collection, promote public awareness-raising campaigns and increase the effectiveness of cooperation networks at all levels.
The Council has stated that it is very much in favour of this approach. On 25 September 2008, it adopted a comprehensive European anti-counterfeiting and anti-piracy plan. This resolution, which lays down the comprehensive European anti-counterfeiting and anti-piracy plan, is a major political signal. This is proof that Member States attach considerable importance to respect for intellectual property rights.
Within this context, the Commission met with the directors-general of the customs authorities of the Member States at a high-level seminar, held in Paris on 25 and 26 November 2008. At the seminar, the broad outlines of a new customs plan to combat counterfeiting for the 2009-2012 period were set out.
This customs plan to combat counterfeiting will be drawn up by the Commission under the forthcoming Czech Presidency. The Commission attaches great importance to the protection of, and proper respect for, intellectual property rights in the markets of non-EU countries. It has set up organised dialogues on issues linked to intellectual property rights with its main trading partners, such as China. The Commission has proposed the introduction of detailed provisions relating to intellectual property rights, targeted more specifically towards the control of their application in bilateral and regional trade agreements.
With regard to awareness-raising and warning consumers of the ever-increasing risks, the Commission believes, of course, that this is a major issue. It is crucial that we can collect and analyse reliable data in order to support our work and allow us to develop effective policies and strategies. Once we have information of a high quality, we will be able to inform and educate consumers without giving rise to distrust or concern in relation to sensitive product lines such as pharmaceutical products or foodstuffs. Member States have an important role to play on this front in making sure information of this kind is exchanged.
Madam President, I am finishing now. Please excuse me for having been a little lengthy. We wish to support the Member States so that they can contribute more effectively to promoting innovation and protecting consumer health and safety, and we need to take a global approach. That is why the Commission is concentrating its efforts on introducing a mechanism that will make it possible to develop knowledge and cooperation between Member States, consumers and businesses.
You see, Mr Susta, your report comes just at the right moment. This takes us to the heart of a subject which, personally, has always been of great concern to me, that of counterfeiting. We cannot protect an innovative Europe if we do not combat counterfeiting effectively. I therefore thank the European Parliament for the sensitivity it has shown with regard to this major problem. Thank you for your attention. Now, Madam President, I am going to listen closely to the comments of the MEPs.
draftsman of the opinion of the Committee on Legal Affairs. - (DE) Madam President, ladies and gentlemen, Mr Susta has already clearly described the significance of this subject, so there is no need for me to say it again.
The Committee on Legal Affairs has dealt with this subject, particularly as concerns international negotiations in relation to ACTA, and it raised the following points: the lack of transparency, for example, in international negotiations, the question of the interrelationship with international agreements and organisations such as TRIPS or WIPO, the lack of a legal basis for the definition of nature and the magnitude of penalty provisions - a point that is also very important for the Member States.
I would like to summarise this briefly in one conclusion, namely that, whatever Member States or we think of the harmonisations of penalty provisions or however this takes place, we should be able to decide on the matter in question for ourselves. It must not be allowed to be the case that international negotiations without the appropriate transparency restrict, in advance, the freedom of action of the European Union and the institutions to such an extent that the European Parliament is no longer in a position to make a decision with the latitude due to it. Thus, we must not prejudge. The European Parliament asserts its rights. Ultimately, the areas of private life, data protection and the rights of citizens are also affected, and potentially, also jeopardised by this.
We could well have the opportunity to vote on two decisions tomorrow, provided the Group of the European People's Party (Christian Democrats) and European Democrats does not put an obstacle in the way by attempting to alter one of the decisions by means of an oral amendment. I hope that this view can still be changed. Thank you.
on behalf of the PPE-DE Group. - (NL) Mr Barrot, it is true. You talked for a long time at this late hour. If, by doing so, you wanted to stress the fact that the Commission intends to prioritise the fight against counterfeiting, then you are forgiven. What is more, we would be happy to keep you to your lofty ambition, because it is still a major problem, and, indeed, one that is still increasing. It is no longer about cute Gucci bags, but about the health and safety of the European citizen, the European consumer.
I should like to convey my heartfelt thanks to the rapporteur for his excellent report which we, in the Committee on International Trade, but for two, approved unanimously. Last week, we were embroiled in complex negotiations about new resolutions, but I am pleased that we all retraced our steps. I therefore hope that, tomorrow, we will be able to adopt this resolution by the Committee on International Trade by a large majority. We appreciate the fact that the Group of the Alliance of Liberals and Democrats for Europe has withdrawn the alternative resolution.
We need far better cooperation if we want to win the fight against counterfeiting. Customs offices play an important role in this, as is illustrated by the coordinated effort in five European countries where customs offices and industry have been working together closely and have destroyed a considerable amount of counterfeit goods. Excellent!
We also need better coordination, but we do not propose a new European agency in our resolution, although we did entertain the idea. In that connection, I should like to draw your attention to Mr Martin's suggestion to set up a European scoreboard. That is an excellent idea.
I also wanted to mention the penalties to you, in particular, Commissioner for Justice. I hope that you will take our proposals seriously and will actually take them on board.
on behalf of the PSE Group. - Madam President, can I firstly thank Mr Susta for his good cooperation on this report. We did not agree on everything but he was always very cooperative and as flexible as he could be.
Firstly, Mr Susta gave us some global figures on the scale of counterfeiting. Just this week in my constituency, two separate events have drawn attention to the scale of counterfeiting at the regional level. Firstly, the UK Border Agency raided a ship in Grangemouth in Scotland, in my constituency, and seized GBP 3.6 million worth of fake designer goods. The ship had come to Scotland via Holland from China.
Again this week in Scotland, it was revealed that so far this year, Scottish police have seized half a million CDs and DVDs with a street value close to GBP 5 million. The police went on to say in their press release that the distribution of these knock-off DVDs and albums was nearly all controlled by organised crime. So this is clearly a massive problem across the whole of the European Community.
As others have said, counterfeiting is often seen as a victimless crime, but of course, as we are discussing, it is far from it. There are at least three groups of losers for counterfeited goods.
The first group is, of course, the business community: trade affects legitimate retailers and other businesses who pay taxes, employ people and generate revenues; counterfeiting also denies authors, artists and researchers a fair return on their talent and investments. There are the customers that have been mentioned by Mrs Wortmann-Kool who are killed, harmed or inconvenienced by fake products. Then there is the third group of people, the victims of criminality and anti-social behaviour, which are often financed by the proceeds of counterfeited goods.
The PSE Group largely agrees with what the Commissioner has outlined as the three areas of action required to tackle this problem. Firstly, we need tougher action against third countries that encourage or turn a blind eye to counterfeiting and fail to protect the intellectual property rights of others. We do not believe that ACTA is the full solution to this problem and we certainly believe that, if ACTA is going to come into effect, we need it to be more transparent, democratic and generally multilateral. As Mrs Wortmann-Kool says, we see part of the solution as an international scoreboard naming and shaming those countries that fail to respect the rights of others as far as counterfeit goods are concerned.
The second area where we need action is the on-going work of law enforcement agencies such as the police, trading standards officers and customs authorities. We look forward to seeing the Czech proposal next year for better European cooperation in this field.
The third and final area is the need to educate the public about the damage done by counterfeiting, and to explain to young people that individuals who work to create films, TV content and music have a right to earn a living from it.
What we do not believe is that we should criminalise individuals who download the odd pirated song or pirated music or who buy a fake CD or fake football shirt. We do not want to criminalise these people; we want to educate them and get them on our side to tackle the real criminals in this process.
on behalf of the Verts/ALE Group. - (SV) Madam President, thank you Mr Susta. It should, of course, have been easy for us to come to a sound agreement here. However, Parliament's rules force us to present separate resolutions with no opportunity to vote on individual amendments. This makes it difficult to achieve a compromise in which the wishes of the majority in Parliament have a chance of being accurately represented. This is extremely unfortunate, because it means that if the Green resolution does not receive support tomorrow, for example, we will be voting through a proposal that entails control of the Internet and the content of the Internet and it will mean that distributors will be made responsible for this. This would be very unfortunate, as this is not even Parliament's intention.
There are two ways in which piracy and counterfeiting pose a threat to consumers and to people in general. They can be exposed to environmentally hazardous goods or to fake medicines that are dangerous to health and so be affected directly. However, they can also face the threat of excessive measures to protect trademarks, and copyright in particular. It is a question of finding a good balance. I think that Parliament's clear message to the Commission and the Council when they continue their negotiations is that, however the vote goes tomorrow, we will clearly state that personal use that is not for profit must not be treated as a crime. ACTA must not give access to private computers, music players and the like. This is a clear message from Parliament.
As regards criminal law, we must vote for the Green alternative proposal if we do not want some sort of image of us suddenly introducing criminal law at European level. Of course we have absolutely no mandate for doing anything of the sort. The question is whether it would work and how can it create a balance in a penalty scale in one country when the penalty scale in another country would, in fact, end up completely wrong. Doing this at international level then does not look as if it will work at all. The Green proposals are therefore better.
The original proposal says that no exceptions will be made for travellers. For a traveller who brings with him goods worth no more than EUR 400 to then be equated to a businessman who is able to bring 50 containers is unreasonable. Above all, it is unreasonable to vote to remove the rules on the qualitative content of the Internet, qualitative statistics which regulate content and also secondary responsibility and the responsibility of intermediaries.
In order to allow more Members to vote on the Green resolution, we will submit an oral amendment to remove Article 15, which was clearly somewhat controversial, and then I hope that many of you will be able to support our proposal. Thank you.
on behalf of the GUE/NGL Group. - (PT) Madam President, the European Parliament resolution of 13 December 2007 on the textile sector indicated that half of all European customs procedures against counterfeiting relate to textiles and clothing. The same resolution underlined the need to apply binding rules on origin marking for textiles imported from third countries and called on the Council to adopt the pending proposal for a regulation on the 'made in' indication in order to provide better consumer protection and support European industry.
The fact is that a European Commission proposal in this respect, although inadequate, has been marking time since 2005. As a result, our question is as follows: when will the European Union lay down rules on origin marking for imports or for products manufactured in the various Member States?
on behalf of the IND/DEM Group. - (NL) Madam President, I should like to thank the rapporteur for this valuable report. Not only is counterfeiting an economic scourge, it also forms a threat to consumer safety and public health. Not only the production, but also the trade in, and transport of, counterfeit products should be given priority.
Late last month, I paid an extremely useful working visit to Kosovo, where the situation is alarming. The chaotic, partly overlapping international presence, combined with the weak government in Pristina, provide an excellent operating base for smugglers in Kosovo. It is sick to see criminals from the Albanian and Serbian sides working together very well in a multi-ethnic effort.
I would urge the Union to deploy the Eulex mission in Kosovo in the fight against these smuggling practices. It is unacceptable for the European Union to stand by while a black hole is appearing along its borders. The fight against counterfeit goods should not only be waged on the negotiating table, but just as much on the ground. I hope that the Commission will give this subject its due attention; in fact, I talked to the Commission in Pristina about this very subject. This is a vitally important point in our fight to protect intellectual property, not least in the western Balkans.
(SV) Madam President, this is, of course, an extremely broad subject. As I mentioned earlier, it encompasses everything from medicines, car parts and designer products to illegal downloads. In this area it is absolutely clear that counterfeiting is a huge problem and that counterfeit products are a threat to goods worth large sums of money and even to safety. However, there is uncertainty about how large these sums actually are and how many of these products are on the European market. I therefore believe that the investigation that is to be carried out by the Commission is an extremely good thing.
I have chosen to focus mainly on ACTA, that is to say the Anti-Counterfeiting Trade Agreement, which is in the process of being negotiated by the US, Japan, the EU and other countries. In this regard, the issue is, of course, one of far too much secrecy. We all react to rumours concerning what is going on. There is justified concern - concern that the border control personnel will search everything from computers to MP3 players. We have heard rumours of a ban on multi-region DVD players. I would suggest that this uncertainty and these rumours themselves are harming the fight against piracy and counterfeiting. I therefore believe that all of us here have a common desire for more openness. We need to be given a clearer idea of what mandate this is actually based on, what it is that the Commission wants to achieve and what will be considered unacceptable.
In my own amendment to the report, which luckily was also given a hearing, I focussed on what we do not want to see in ACTA. In the amendment, I pointed out, in particular, that we must not have measures that restrict privacy, nor should we go beyond the existing legislation in this area and, last but not least, that it must not inhibit innovation and competition.
It is nevertheless sad that in an area as important as this, we need to establish what we should not do when there are so many important things that we need to do. However, the reason for this is precisely the secretiveness and the uncertainty that this secretiveness creates. We must not end up in a situation where the fight against this and the tools that we use to help us are greater problems than the piracy itself. This is what I am concerned about. Thank you very much.
(DA) Madam President, I, too, would like to thank the Commission for its constructive presentation of the problem. I am on the Committee on the Internal Market and Consumer Protection and was involved in wording the question that we posed to the Commission on what is to be done about counterfeiting from the point of view of consumer protection. I would like to start by saying that I think it is extremely important for us to truly make an effort to reduce the extent of counterfeiting. There should be no doubt about that. However, I also think that it is extremely important for us to find out more about the consequences for consumers. There is no doubt that this is extremely significant for undertakings. However, we have started to see that there are problems and that these may affect the health and safety of consumers. Therefore, I actually think that, even though it is difficult to obtain accurate and good statistics, we need to make an effort to find out how dangerous counterfeit medicines, or whatever other products there may be, could actually be. I have visited the Danish authorities working on this and have seen seizures of chewing gum, water, washing powder and all manner of everyday products. It goes without saying that there may very well be physical consequences for consumers if we use chewing gum that is counterfeit and that probably does not comply with any rules on what chewing gum - or whatever product it might be - is allowed to contain. I just think we need information, because if we do not get this information on injuries or effects on health, I believe it may be difficult to get consumers on board in this fight to do something about product counterfeiting. Consumers should know that it has consequences so that they will also get involved by not buying the cheap and counterfeit products. That is why it is vital that we obtain knowledge and data in this area. I therefore look forward to the Commission presenting a specific proposal on how we can deal with this issue.
(EL) Madam President, ladies and gentlemen, the phenomenon of counterfeiting, of imitation, is a legal problem with obvious financial repercussions. The legal dimension referred to relates to infringement of intellectual property rights; the financial dimension has to do with lost customs duty and VAT, which are an important component of the European budget, the European Union's own resources.
The economic dimension of the problem is obvious. Counterfeit products damage the competitiveness of European companies and, by extension, employment. The most worrying dimension of the problem is the threat to the health and the very life of consumers. Certainly, Commissioner, stepping up work with our trading partners is one measure. I would say that creating a European observatory of counterfeiting and piracy and approving a 'made in' manufacturing mark would also be a step in the right direction.
Nonetheless, Commissioner, although you do not have the relevant portfolio, I should like to say to you and to remind the honourable members that quantitative restrictions have been abolished on imports of clothing textile products. In my constituency, when I was a member of the Hellenic Parliament, factories were shut down and thousands of workers were left unemployed. No customs cooperation with the importing countries had come first; the Commission itself admitted as much. Customs cooperation came after the event and the European Union is paying to establish customs cooperation. That was your oversight. That was the Commission's oversight. We revised the sugar regime and the ones who got rich are the multinational sugar-exporting companies, not the producers from the poor developing countries, according to official statistics.
Commissioner, I am not in favour of a Europe which is closed to the world. We are in favour of a Europe open to the world, but with rules, principles, transparency and identical terms of play. Products are being imported into the European Union with social dumping, with ecological dumping, and the European Commission does not react. The European Commission has a sovereign role in common foreign trade policy. You negotiate with third country partners; you set the terms of cooperation. Luckily, the Lisbon Treaty changes the terms of our interinstitutional relationship and the European Parliament will co-legislate with you and then the culture of cooperation between the European Commission and the European Parliament will also change. We are waiting for that time to come.
(PT) Madam President, Vice-President of the Commission, ladies and gentlemen, the phenomenon of counterfeiting seriously threatens the most legitimate socioeconomic interests in the European Union, jeopardises the competitiveness of undertakings, is detrimental to employment, endangers the health and safety of consumers and severely harms the Member States and the European Union itself. As a result, it must be vigorously combated.
The European Union, due to the openness and transparency of its market, due to being the second world importer of goods and services, and due to its economic specialisation in high value-added products, is particularly exposed to the evils of counterfeiting. The negative effects of this spread throughout the economic fabric, but have a particularly severe impact on small- and medium-sized enterprises, which are naturally less well prepared to tackle such a serious threat.
Combating this particularly dangerous crime requires cooperation to be strengthened, both internally within the European Union and externally in our relations with other countries or regional blocs, which are also confronted with this problem.
Internally, measures must be adopted in two respects: the gradual harmonisation of the laws of the Member States, particularly the criminal laws, and the reinforcement of customs cooperation. Given the particular situation of small- and medium-sized enterprises, as already mentioned, it is vital to set up a technical assistance service for these enterprises because they are less well prepared to tackle this kind of issue. Only in this way will they be able to defend their rights.
At a wider international level, the current initiatives must be continued, both in terms of bilateral agreements and in the wider context of multilateral regulation of international trade. This will help to strengthen the role that the World Trade Organisation can and must have in this area, through its Dispute Settlement Body.
Counterfeiting threatens some of the very foundations of our model of economic and social organisation. It jeopardises investment in research and innovation, devalues intelligence and the qualification effort, encourages organised crime and clearly weakens the rule of law. That is why combating counterfeiting must be an absolute imperative for all EU Member States.
- (FR) Madam President, ladies and gentlemen, counterfeiting is an economic, social and health menace of a size that, in my view, is often underestimated. Some people estimate that a third of the goods docked in containers at Antwerp or Rotterdam are counterfeits. I did say 'a third', and these are estimates produced by official departments.
I would like to say very clearly, and I am not going to beat about the bush, that I am truly disappointed by the European Parliament's proposals and by the debate this evening. For once, I am more disappointed by Parliament than by the Commission or the Council, since in this sphere, the Council and the Commission have done their work.
The action plan of 25 September, the seminar held on 25 November and the proposals which Mr Barrot has just set out on behalf of the Commission are real actions, not fine words. Commissioner, what I would simply like to say to you is that I would really like the observatory, for example, to be made operational during the first half of 2009 and for the regulation on market surveillance adopted by the Council to be adopted in this Parliament.
As far as Mr Susta is concerned, I am not speaking here of his alternative proposal for a resolution, which unfortunately we are not going to debate. I am speaking of his report. It is much too weak, much too timid, and says nothing on indications of origin, says nothing on the observatory and is timid and reticent regarding the protection of intellectual and industrial property. You talk of ACTA and say that we need to adopt it, but you say that we should not use the means that would be effective in enforcing it. In addition, I must say that I was staggered by the comments made by my two fellow Members from Sweden, who give the impression that the danger comes not from counterfeiting but from the fight against counterfeiting.
Ladies and gentlemen, we are completely mistaken if we do not take more resolute action. We are dealing with this subject as if it were a marginal economic activity, no more than that, whereas it could mark the end of our industries, it could signal widespread exploitation of workers from the emerging countries, let us not forget, and finally, could amount to widespread lack of safety for consumers. We must take action!
(PL) Madam President, I do not have to remind the people who are gathered here, and who are participating in this debate, of the dangers of counterfeit goods. There are many cases where counterfeit products pose a danger to the health, or even the lives, of consumers, and it is not necessary to elaborate any further on this point. It is merely sufficient to point out that counterfeit products include not only copies of luxury goods and CDs, but also medicines, consumer goods for both children and adults, as well as car parts. They often pose a safety risk, and the losses they incur do not only affect SMEs.
People involved in counterfeiting activities are members of criminal gangs. Their activities are part of a highly profitable business, which we must try to combat. That is why we need joint action, not only in the field of customs and excise services, but also close, administrative cooperation between the Member States, which I think currently leaves something to be desired.
Only the actions of the European Commission, to prevent the smuggling of counterfeit cigarettes, provide a positive example of such cooperation. I would like our experiences in this field to be applied in the battle against other counterfeit products. The problem of counterfeiting falls within the remit of a number of the Commission's Directorates-General. It would be a good idea to establish a single Directorate-General which would be responsible for these matters and to define its competences.
Parliament is currently in possession of a written declaration on what are known as 'look-alike products', to which I have also contributed. A large number of original products are copied by look-alike products. It is often not clear under what legislation those who produce look-alike products might be pursued, whether this falls under unfair competition or intellectual property legislation. Furthermore, consumers who purchase look-alike products are often under the mistaken impression that they are branded goods. It is difficult to define the scale of the problem on the European market.
That is why I would like to ask the Commission whether it intends to respond to our request and conduct research into the influx and status of look-alike products on the internal market.
(EL) Madam President, a particularly large number of counterfeit products traded via the Internet or the legal production chain are counterfeit medicinal products. The dangers to the health of patients who unknowingly take them are obvious. These products are manufactured in factories or workshops which do not follow the rules of good manufacture and, in many cases, they contain no trace of the pharmaceutically active ingredient. In a recent announcement, President Kovács stated that, during checks carried out by the customs authorities in countries of the European Union over the last two months, more than 34 million antibiotic, cancer and other counterfeit drugs were found. Perhaps the time has come, Commissioner, for the European Union to open drug export monitoring offices, for example, in China and India, along the same lines as the FDA, which opened such offices last month. You should know that, without compulsory cooperation from the drug agencies in these countries, it will be impossible to check the 3 000 pharmaceutical factories in India and the 12 000 factories in China.
(PL) Madam President, there is no doubt that, in recent times, the problem of counterfeit goods and piracy has become a key issue in the field of international trade.
The European Union, as the second largest importer in the world, is particularly susceptible to being flooded with fake branded goods, toys or medicines, mainly from Asian countries. It should be stressed that this phenomenon has a much broader scope and far more serious consequences than we imagine. The products that reach the European market and that infringe intellectual property rights are, by and large, of a lower quality and, as a result, often also considerably cheaper than original products. As a result, for financial reasons, the consumer prefers to purchase the fake goods.
The production of counterfeit goods and piracy are forms of theft, and I therefore support all initiatives to combat them. I am particularly concerned about the growth of this phenomenon in recent times. That is why we must take decisive action, not only at European level, but also within the framework of the WTO. We cannot allow these people to rob us with impunity.
Vice-President of the Commission. - (FR) Madam President, first of all, of course, I have listened very carefully to all the contributions. I will of course report on them to my colleague, Mr McCreevy, who is responsible for the internal market.
I think that Parliament has a good grasp of the gravity of the phenomenon and its effects; Mr Toubon reminded us that it was an economic, social and health menace. It is clear that the European Union, while being open to trade, cannot allow trade to take place if it does not abide by the basic rules and is detrimental to consumers. We must therefore certainly take action, and I would like to remind you of some points.
Firstly, and here I am in particular addressing Mr Toubon, the European Observatory on Counterfeiting and Piracy will be launched by the Commission in the spring of 2009. This observatory should supply statistics on counterfeiting and piracy in the internal market.
The observatory should identify vulnerable geographical areas and the illegal trafficking of websites selling counterfeit goods. It ought also to organise administrative cooperation between the Member States, organise the exchange of information and, as Mr Martin said, raise consumer awareness. This is truly a major task for the observatory.
For the rest, it is true that criminal law provisions were proposed by the Commission in 2006, and that we have Parliament's support, but, for the moment, the Council has not yet taken any action to adopt these provisions.
On this point, cooperation ought to involve not only customs authorities but also the police, the judicial authorities and, in general, all those who are capable of taking action on surveillance and the control of counterfeiting and piracy.
I would like to tell those who have stressed the need to have indications of the origins of products that we have proposed a 'made in' label but that this has not yet been adopted by the Council. The European Union really should not be afraid of such labelling, which will allow consumers to make judgements and avoid being the victims of practices which completely break all the rules.
I would add that ACTA cannot be accused of going further than the European Union's current system for enforcing intellectual property rights and, in particular, that it cannot be accused of infringing fundamental liberties or the protection of personal data. ACTA remains within the framework of the European Union's current system.
In any case, I thank Parliament for supporting the Commission in trying to bring about effective combating of counterfeiting. We note this report, and we also note the European Parliament's wish to successfully combat this system.
I am sure that I have not replied to all the questions. There are also products that can be described as similar, and on this point too, we must have rules that make it possible to prevent abuse, which is to be wholly condemned, at the expense of the consumer. That is what I wanted to say in conclusion, but rest assured that all the comments that have been made this evening will be brought to the attention of the Commissioners because, once again, this is a complex subject area which necessitates several lines of action on the part of the Commission and which also requires an unwavering commitment from the Council and from Parliament.
The joint debate is closed.
The vote will take place tomorrow, 18 December 2008.